Acknowledgments
1. 	Applicant’s amendment, filed on 5/12/2021 is acknowledged.  Accordingly claim(s) 1, 4-6, 11-15, 19-20 and 22-23 remain pending.
2.	Claim(s) 2-3, 7-10, 16-17 and 21 have been cancelled by the Applicant.
3.	Claim 18 has been withdrawn by the Applicant.
4.	This paper is assigned paper No. 20210810, by the Examiner.
Notice of Pre-AIA  or AIA  Status
5.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
6.	Claim(s) 1, 4-6, 11-15, 19-20 and 22-23 are allowed.

Response to Applicant’s Comments/Remarks


7.	Applicant’s response, filed on 5/12/2021, has fully been considered and is persuasive.  Applicant contends that the amended claim(s) obviates the 35 USC 101 and 35 USC 112 rejections set forth in the prior office action.  Applicant’s arguments were persuasive; therefore, the rejections are withdrawn.

Reasons for Allowance
8.	Claim(s) 1, 4-6, 11-15, 19-20 and 22-23 are allowed.
9.	The following is an Examiner’s statement of reason for allowance:
	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 
  	The closest prior art of record (US Publication to Ng) which discloses a payment provider receives a request from a sender to send cash to a recipient, where the request includes an identifier, such as a phone number, of the recipient and an amount to send. If the request can be approved, the payment provider generates a one-time code associated with the request and transmits the code to the recipient. The recipient is then able to enter, present, or otherwise communicate the code to a cash dispenser (such as an ATM, kiosk, clerk or teller), which then communicates the code and other needed information to the payment provider. If approved, the cash dispenser can give the cash to the recipient. Both sender and recipient are not required to have accounts with the payment provider or a bank.
  	The closest prior art and the cited prior art, however, does not teach or suggest, alone or in combination, the particular combination of steps or elements as recited in the independent claim(s) 1, specifically the combination of steps of: responsive to the online payment interface module receiving the instruction, transmitting  by the online payment interface module to a delivery token generator of the payment system, instructions to generate tokens for a deliver authentication; generating, by the delivery token generator of the payment system, a first delivery token and a second delivery tokenas recited in claim 1.  Moreover, the missing claimed elements from Ng are not found in a reasonable number of reference(s).  Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include these missing elements in an embodiment in the Ng disclosures because it is not common to:
responsive to the online payment interface module receiving the instruction, transmitting  by the online payment interface module to a delivery token generator of the payment system, instructions to generate tokens for a deliver authentication; generating, by the delivery token generator of the payment system, a first delivery token and a second delivery token.  Hence, the claims are allowable over the cited prior art.  Dependent claim(s) 4-6, 11-15, 19-20 and 22-23 are also allowable for the same reason(s) described above.

10.	Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “comments on Statement of Reason for Allowance.”
 Conclusion

11.	The prior art made of record and not relied upon is considered pertinent to     

Applicant’s disclosure.

	Any inquiry concerning this communication or earlier communication from 

the examiner should be directed to Mr. Dante Ravetti whose telephone number is 

(571) 270-3609.  The examiner can normally be reached on Monday – Thursday 

9:00am-5:00pm.

	If attempts to reach examiner by telephone are unsuccessful, the 

examiner’s supervisor, Mr. John Hayes may be reached at (571) 272-6708.  The 

fax phone number for the organization where this application or proceeding is 

assigned is (571) 270-4609.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information 

for published applications may be obtained from either Private PAIR or Public 

PAIR.  Status information for unpublished applications is available through 

Private PAIR only.  For more information about the PAIR system see 

http://pair-direct,uspto.gov.  Should you have questions on access to the private 

PAIR system, please contact the Electronic Business Center (EBC) at 1-(866) 

217-9197.  If you would like assistance from a USPTO Customer Service 

Representative or access to the automated information system, call 1-(800) 786-

9199 (IN USA or CANADA) or 1-(571) 272-1000.

/DANTE RAVETTI/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        8/10/2021